UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CODORUS VALLEY BANCORP, INC. (Exact name of registrant as specified in its charter) Pennsylvania 23-2428543 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 105 Leader Heights Road P.O. Box 2887 York, Pennsylvania 17405-2887 (Address of Principal Executive Offices) 2007 Codorus Valley Bancorp, Inc. Employee Stock Purchase Plan (Full title of the plan) Larry J. Miller President and Chief Executive Officer Codorus Valley Bancorp, Inc. 105 Leader Heights Road P.O. Box 2887 York, Pennsylvania 17405-2887 (Name and address of agent for service) with a copy to: Kimberly J. Decker, Esquire Barley Snyder LLC 126 East King Street Lancaster, PA 17602 717-747-1519 (Telephone number, including area code of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x CALCULATION OF REGISTRATION FEE Title of Securities to be Registered Amount to be Registered(1) Proposed Maximum Offering Price Per Share(2)(3) Proposed Maximum Aggregate Offering Price(2) Amount of Registration Fee (3) Common Stock, Par value $2.50 (1)In addition, pursuant to Rule 416(c) under the Securities Act of 1933, this registration statement also covers an indeterminate number of additional shares which may be necessary to adjust the number of shares of common stock of Codorus Valley Bancorp, Inc. registered hereby as a result of a stock split, stock dividend or similar adjustment of the outstanding common stock pursuant to Rule 416 of the Securities Act of 1933, as amended. (2)Estimated solely for the purpose of calculating the registration fee. (3)Estimated solely for the purpose of determining the registration fee in accordance with Rule 457(c). Based upon the average of the high and low prices of common stock of Codorus Valley Bancorp, Inc., as reported by Nasdaq, as of July 16, 2012which was $14.12. This registration statement shall become effective upon filing in accordance with Rule 462 under the Securities Act. EXPLANATORY NOTE Codorus Valley Bancorp, Inc. (the “Company”) first filed a Registration Statement on Form S-8 (“Registration Statement”) with the Securities and Exchange Commission (the “Commission”) relating to the 2007 Codorus Valley Bancorp, Inc. Employee Stock Purchase Plan (the “Plan”) on June 12, 2007 (File No. 333-143683).In that filing, the Company registered 175,000 shares of common stock for issuance under the Plan.The foregoing Registration Statement on Form S-8 (File No. 333-143683) is incorporated by reference into this Registration Statement. The Company is filing this Registration Statement to register an additional 47,805shares of $2.50 par value Common Stock authorized for issuance under the terms and conditions of the Plan (as amended and restated effective February 14, 2012) and approved at the annual meeting of the Company’s shareholders on May 15, 2012. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of York, State of Pennsylvania, on July 23, 2012. Codorus Valley Bancorp, Inc. By:/s/ Larry J. Miller Larry J. Miller President and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities and on the date indicated. Each person whose signature appears below also constitutes and appoints Larry J. Miller or Harry R. Swift, and each of them, his true and lawful attorney-in-fact, as agent with full power of substitution and resubstitution for him and in his name, place and stead, in any and all capacity, to sign any or all amendments to this Registration Statement and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, granting unto such attorney-in-fact and agent full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully and to all intents and purposes as they might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents, or their substitute or substitutes, may lawfully do or cause to be done by virtue hereof. SIGNATURE CAPACITY DATE /s/ Larry J. Miller President, Chief Executive Officer, July 23, 2012 Larry J. Miller Vice-Chairman of the Board of (Principal Executive Officer) Directors and Director /s/ D. Reed Anderson, Esq. Director July 23, 2012 D. Reed Anderson, Esq. /s/ Cynthia A. Dotzel, CPA Director July 23, 2012 Cynthia A. Dotzel, CPA /s/ Dallas L. Smith Director July 23, 2012 Dallas L. Smith /s/Harry R. Swift, Esq. Secretary and General Counsel, July 23, 2012 Harry R. Swift, Esq. Director /s/ Jann A. Weaver Treasurer and Assistant Secretary July 23, 2012 Jann A. Weaver (Principal Financial and Accounting Officer)
